          Case: 3:18-cr-00070-jdp Document #: 102-1 Filed: 09/30/19 Page 1 of 2




      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                        Office of the Oerk
        Room 2722 - 219 S. Dearborn Street                                              Phone: (312) 435-5850
             Chicago, Illinois 60604                                                    ww w.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 September 30, 2019

To:            Peter Oppeneer
               UNITED STATES DISTRICT COURT
               Western District of Wisconsin
               Madison, WI 53703-0000


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 19-1966                             V.


                                         DARIUS WILLIAMS,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 3:18-cr-00070-jdp-2
 Western District of Wisconsin
 District Judge James D. Peterson
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  TYPE OF DISMISSAL:                                             F.R.A.P. 42(b)



  STATUS OF THE RECORD:                                          no record to be returned




 This notice sent to:
         Case: 3:18-cr-00070-jdp Document #: 102-1 Filed: 09/30/19 Page 2 of 2




 []        United States Marshal                      [X]      United States Probation Officer
NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:




 form name: c7_Mandate(form ID: 135)
